United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-706
Issued: August 15, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

Appellant filed an application for review of the Office of Workers’ Compensation
Programs’ (OWCP) August 24, 2011 merit decision denying his occupational disease claim. The
appeal was docketed as number 12-706. The Board finds that this case is not in posture for a
decision.
Appellant filed a traumatic injury claim (File No. xxxxxx282) alleging that he sustained
injuries to his back, neck and face at work on May 31, 2006 when a water fountain fell off the
wall and struck him on the head. His claim was accepted for cervical and lumbosacral strains
and contusions to the face, scalp and neck.
The present appeal involves appellant’s May 25, 2009 occupational disease claim (File
No. xxxxxx946), in which he alleged aggravation of cervical and lumbar injuries sustained on
May 31, 2006 due to employment activities during June and July 2006. Appellant identified the
date of injury as May 31, 2006.
In OWCP’s August 24, 2011 decision denying appellant’s claim in the instant case, the
claims examiner indicated that he had extensively reviewed the evidence of record in File No.
xxxxxx282 to ensure that all pertinent evidence was considered and noted that he had copied
relevant documents. Due to the overlapping nature of the claims, the medical evidence contained
in File No. xxxxxx282 will necessarily bear directly on appellant’s claim for compensation in

File No. xxxxxx946. Without reviewing the case record in File No. xxxxxx282, the Board is
unable to determine whether OWCP properly considered all relevant evidence in rendering its
final decision.
Because it is essential for the Board to review the medical evidence contained in File
No. xxxxxx282 in order to render a full and fair adjudication of the present appeal, this case will
be remanded for OWCP to consolidate case File No. xxxxxx282 with File No. xxxxxx946.
Reconstruction of the record will be followed by a de novo decision on the merits of the claim, in
order to protect appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
August 24, 2011 decision be set aside and the case remanded for further development consistent
with this order.
Issued: August 15, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

